Citation Nr: 0725655	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-06 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability including as secondary to service-connected 
residuals of right foot injury.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine including as secondary to 
service-connected residuals of right foot injury.

3.  Entitlement to an initial increased evaluation for 
residuals injury to the right foot, evaluated as 20 percent 
disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1966 to October 
1967.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana in 
May 2004 and October 2004.

During the course of the current appeal, the VARO increased 
the rating assigned for the veteran's right foot disorder 
from 10 to 20 percent disabling.  However, this is not the 
maximum assignable, and the issue remains on appeal.  See AB 
v. Brown, 8 Vet. App. 35 (1993).

The veteran provided testimony at a hearing before a Hearing 
Officer at the VARO in December 2005; a transcript is of 
record.

The veteran also provided testimony before the undersigned 
Veterans Law Judge at the VARO in December 2006; a transcript 
is of record.



FINDINGS OF FACT

1.  All notification and development action needed to 
equitably adjudicate each claim on appeal has been 
accomplished.

2.  There is no competent evidence of a right knee disability 
during service or for many years thereafter, nor is there 
competent evidence including medical opinion that the 
veteran's current right knee disability was caused or 
aggravated by his service or service-connected right foot 
disorder.  

3.  There is no competent evidence of a lumbar spine 
disability including degenerative disc disease during service 
or for many years thereafter, nor is there competent evidence 
including medical opinion that the veteran's current low back 
disability was caused or aggravated by his service or 
service-connected right foot disorder.  

4.  The veteran's current residuals of injury to the right 
foot are manifested by pain causing no more than moderate 
limited motion with minimal degenerative changes (confirmed 
by X-ray), no active residual fracture pathology and symptoms 
more nearly approximating overall moderate but less than 
severe foot injury residuals.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability including 
as secondary to service-connected residuals of right foot 
injury, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

2.  Service connection for a degenerative disc disease of the 
lumbar spine including as secondary to service-connected 
residuals of right foot injury, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310. 

3.  The criteria for an initial increased evaluation for 
residuals injury to the right foot in excess of 20 percent 
disabling are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed a claim for pension benefits in 2000; this 
was denied by the VARO.  He filed his initial claim for 
compensation benefits in a VA Form 21-526 received in April 
2002.  A letter from the VARO notifying the veteran of VCAA 
requirements was sent in May 2002.  Communication between the 
VARO and the veteran were recorded on a VA Form 119 in August 
2002 indicating that his claim was for a right foot not right 
knee disability and "do not consider back because was not 
hurt in service".  The form was annotated that he had later 
clarified that the claim was based on secondary service 
connection due to his right foot problem.  The changes were 
noted in a subsequent VARO letter to the veteran in November 
2002.  The rating action by the VARO in December 2002, in 
pertinent part, denied service connection for the right knee 
disability and right foot injury.  The veteran was so 
informed in a letter in January 2003 which also reminded him 
as to his appellate options.  The veteran filed a claim to 
reopen service connection for his right foot disability in 
February 2004.  Additional correspondence was sent to him 
with regard to that claim by the VARO in March 2004.  
Additional evidence was added into the file including a VA 
examination report.

In a rating action in May 2004, service connection was 
granted for the right foot disability and assigned as 10 
percent rating from February 20, 2004.  A SOC was issue at 
that time, and the veteran was informed by letter in June 
2004.  The veteran filed his NOD with the rating assigned in 
July 2004; and initially raised the issues of adjunct claims 
for his back and right knee conditions in a VA form 21-4138 
in July 2004.  Receipt of the document was acknowledged by 
the VARO in correspondence to the veteran in July 2004 with 
regard to the foot, and in August 2004 with regard to the 
back and knee disabilities.

The VARO addressed the pending claims in correspondence in 
November 2004.  A SOC on the right foot disability was issued 
in January 2005.  The veteran filed his NOD with actions on 
all the foot, back and knee disabilities in a VA Form 21-4138 
in January 2005.  The veteran's Substantive Appeal, a VA Form 
9, was filed in February 2005.  An SOC was issued on the 
pending knee and back issues by the DRO in October 2005.  The 
veteran responded that he had no additional evidence, and he 
submitted another VA Form 9, dated in November 2005 in which 
he indicated that he felt his problems warranted a rating of 
at least 70 percent.  The VARO provided him with additional 
information as to his options, what evidence was required, 
etc., in correspondence in December 2005.  He testified at a 
hearing at the VARO in December 2005.

A Dingess letter was sent to the veteran in April 2006 and 
additional correspondence was provided in April 2006 with 
regard to his options.  A rating action in April 2006 
increased the rating from 10 to 20 percent for his right foot 
disability from February 20, 2004.  Since then, additional 
evidence has been added to the file, and correspondence has 
been sent to the veteran with regard to all aspects of his 
claims.  And he again testified in December 2006.

By way of VCAA letters in March 2004 (service connection for 
right foot disability) and August 2004 (service connection 
for right knee and back disabilities), the veteran has been 
notified that VA would obtain pertinent data to include VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.   
The veteran was provided further notification in December 
2005 and, as discussed above, in April 2006.  

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although all VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.

It must also be noted that the claim for increased rating on 
appeal is a downstream issue from the veteran's claims for 
entitlement to service connection for residuals of a right 
foot injury.  The veteran filed a claim for entitlement to 
service connection residuals of a right foot injury in 
February 2004. See 38 C.F.R. §§ 3.1, 3.155 (2006).  The RO 
issued a VCAA letter in March 2004 informing the veteran of 
what the evidence must show to substantiate a claim for 
service connection.  The RO granted service connection and 
assigned a rating for the residuals of a right foot injury in 
May 2004, and the veteran has appealed the initial rating 
assigned by the RO.  This is considered a "downstream" issue, 
as the veteran has raised a new issue (increased rating), 
following the grant of the benefits sought (service 
connection).

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved. Id.  The RO 
issued a statement of the case in January 2005, wherein it 
provided the veteran with the necessary criteria to obtain a 
higher rating for residuals of a right foot injury. 
 Following the granting of an increase to 20 percent, an SSOC 
was furnished in February 2007.  Thus, the veteran was 
informed that the evidence needed to substantiate an 
evaluation in excess of 20 percent for residuals of a right 
foot injury.  Therefore, VA has met its duty to notify the 
veteran in connection with his claim for an increased rating. 
 Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 500-01 
(2006) (Court found that VA had fulfilled its duty to notify 
when RO, following the submission of notice of disagreement 
regarding effective date assigned for service connection 
claim, issued a statement of the case that addressed what was 
necessary to achieve an earlier effective date for the 
service-connected disability).

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal.  The veteran was afforded 
adequate VA examination.  His treatment records, both private 
and VA were obtained.  Additionally, the records from the 
Social Security Administration (SSA), showing that he was 
granted disability benefits by them on the basis of anxiety-
related and affective disorders, effective November 1996, 
were associated with the file.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Neither has the veteran suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance; on the contrary, he has demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date."). 

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

Service Connection: Right Knee and Back
 Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year after the date of separation from service.  38 
U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  The Board notes that 38 C.F.R. § 3.310, 
has been amended recently.  The intended effect of this 
amendment is to conform VA regulations to the Allen decision, 
supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified 
at 38 C.F.R. § 3.310(b)).  Since VA has been complying with 
Allen since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.



Factual Background and Analysis

Service medical records reflect no history, clinical findings 
or complaints of either a right knee or back disability 
including on entrance and separation examinations.

In his claim relating to the knee and back, filed in 2002, 
the veteran reported that he had had treatment for these at 
the VA facility in Indianapolis since 1999.

VA outpatient clinical records were obtained. On a visit in 
July 1999, X-rays showed moderate degenerative changes in the 
lumbosacral spine with anterior spurring at L-2/L-3, L-3/L-4, 
and L-5/S-1 levels with some disc space narrowing and vacuum 
phenomenon at L-5/S-1.  On a visit in October 1999, his 
complaints included his back and right knee.  He said the 
knee had been a problem for about 10 years.  It would grind 
and give out but did not lock.  He also had back pain and 
stiffness and had not worked in 2 1/2 years.  SSA benefits had 
been granted on the basis of his back complaints.  

In September 2000, he reported having had low back pain at 
the belt line which sometimes had gone into the anterior 
thigh for 10 years.  He described the back pain as 8-9/10 and 
said that he received some relief with Tylenol #3.  When 
asked what daily activities were impacted by the pain, he 
responded "just about everything".

A notation in December 2000 was that he had been worked up 
for degenerative joint disease of L-5/S-1 with mild 
psychiatric overlay.  Continued use of the TENS unit was 
suggested.  He could not use NSAIDS due to his 
gastrointestinal problems so Oxycodone was prescribed.  On 
other occasions he reported back and knee pain.  In January 
2001, the back pain was said to be at a level of 9/10.  In 
May 2001, the 9/10 pain was said to be reduced to 2/10 with 
the use of Oxycodone.  On a clinic visit in April 2002, he 
complained of knee and back pain.  In August 2001, he 
complained of right knee and hip pain and the inability to 
sleep on his right side.  Variations on his pain levels were 
noted but the indications were, on several occasions, that he 
was relatively satisfied with the pain treatment.  

In May 2002, he described his bilateral knee pain as at a 
level of 8/10.
On a visit in June 2002, the veteran said that he had had 
back pain for about 15 years, which he attributed to his 
arthritic knees.  He was instructed in a TENS unit.  A later 
notation was to the effect that he was shown how to wear a 
special corset.

Private treatment records for 1996-2003 were thereafter 
received from JSB, M.D., showing ongoing care for diffuse 
arthropathy relating to different joints including his knees, 
hands, neck, back, shoulders, etc.  On one visit in December 
1996, he had been seen for complaints that when putting on 
his pants that morning, he had pulled out his back.  He had 
some paraspinal muscle tenderness and obvious spasm.  The 
pain was not radicular.  Dr. B put him on Parafon DSC and 
Naprelan, 500 mg., twice a day; and refilled his Ultram.  On 
a visit in 1998, diagnosis was of degenerative joint disease, 
multiple joints.  [A statement was later received from Dr. B 
in December 2005 to the effect that the veteran had not seen 
him from August 2005 to present.]

On special VA orthopedic examination in August 2004, the 
veteran complained of pain in his right great toe, his right 
knee and his back.  He reported the in-service toe injury and 
said that he had been given hard soled shoes and pain 
medications.  It was noted that X-rays had confirmed mild 
degenerative osteoarthritis in the 1st metatarsophalangeal 
joint (MTP) and mild hallux valgus.  The veteran reported 
that since 1998 he had had lumbosacral pain; and since 2000, 
he had had right knee joint pain.  He had had no history of 
surgery or prior injury to either the right knee or his low 
back.  The veteran opined that his low back and right knee 
problems had started because of his right great toe problems 
and mild limping on the right leg.  At present, he was taking 
Oxycodone for his various joint pains.

On examination, the physician noted that his right limping 
was due to foot pain; he did not use assistive devices.  The 
veteran had problems with flare-ups of knee pain during 
repetitive motions during squatting, and flare-ups of low 
back pain on bending or lifting.  On examination, he had no 
limitation of right knee motions; he had normal ligamentous 
stability.  His gait was described as mild limping because of 
pain in the right foot.  He had increased right knee pain and 
fatigability on repetitive motions but no decreases of joint 
motion.

With regard to his lumbosacral spine, the examiner noted 
normal configuration.  The veteran reportedly had mild pain 
on palpation at L-5/S-1 and painful and limited flexion in 
the lumbosacral spine, possibly up to 80 degrees.  Lateral 
bending and rotation, was to 30 degrees, bilaterally; there 
was no radiation of pain into the lower extremities, and no 
bladder or bowel complaints. Neurological testing was within 
normal limits.  There was some increase in pain on certain 
movements.  The examiner concluded that the veteran's right 
great toe injury was not likely to have caused either his 
right knee or lumbosacral spine problems including 
degenerative changes, and that both were age-related.  
Diagnoses were mild degenerative osteoarthritis causing right 
knee pain; and degenerative disc disease causing lumbosacral 
pain since 1998.

Subsequent treatment records are in the file relating to a 
number of disabilities including his foot surgery.  In 
January 2006, a private physician, DJW, M.D., noted his right 
knee X-ray was negative, but the veteran complained of pain 
that might be secondary stress of the knee causing pain or a 
degenerative tear of the meniscus.

In view of the foregoing, the Board can find no evidence of 
any right knee or low back disability, to include arthritis, 
during service or for many years thereafter.  There is no 
medical evidence that suggests a relationship between any 
current right knee or lumbosacral spine disorder and service, 
and the veteran does not contend there is such a 
relationship.  Thus, there is no competent evidence that 
could support service connection for a right knee or low back 
disability on a direct or presumptive basis.

The veteran contends, in essence, that his current right knee 
and/or low back disabilities are secondary to his service-
connected residuals of a right foot injury.  Review of the 
medical evidence outlined above shows that the veteran has 
been diagnosed as having right knee impairment with some 
arthritic changes, as well as degenerative disc disease 
involving the lumbosacral spine.  Thus, the first two 
elements of his secondary service connection claim, current 
disability and service-connected disability, are satisfied.  
Wallin, supra.

As to the third element, i.e., nexus, there is of record no 
medical evidence that supports a relationship between the 
veteran's service-connected right knee and low back 
disabilities and his right foot injury.  The only medical 
professional to directly address this matter was the VA 
physician who examined the veteran in 2004.  Upon review of 
the record in its entirety and review of examination results, 
it was that physician's opinion that there is no evidence 
that the veteran's right knee and back problems, identified 
in and since the late 1990's, were secondary to the residuals 
of the right foot injury.  This competent evidence clearly 
weighs against the claim.  The only suggestion to the 
contrary was by a private physician at the time of the 
veteran's most recent, right foot surgery who felt that there 
might be knee stress and that if this continued after 
surgery, it should be investigated by a magnetic resonance 
imagining (MRI).  There have been no such complaints since 
the surgery, and in any event, the comment did not in any way 
reflect an opinion that there was a causal relationship 
between the knee problems and prior right foot/toe problems 
such as required for secondary service connection. 

The Board is left with the veteran's statements and hearing 
testimony to the effect that his service-connected right foot 
problems, manifested primarily by pain which causes him to 
shift his weight and to walk on the side of his foot, has 
precipitated his right knee and low back problems.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion as to such causation.  And 
while he may be well qualified to provide observations, it is 
established that a layperson such as the veteran is not 
competent to opine on medical matters specifically to include 
things such as diagnoses and/or etiology or causation of 
medical disorders, and his opinion that any current right 
knee or lumbosacral  disability is related to service-
connected residuals of a right foot injury is not entitled to 
any probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right knee and low back disorder 
on a direct, presumptive, and secondary basis.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application, and 
the claims for service connection must be denied.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


Increased Rating: Right Foot
Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  Given 
the nature of the medical evidence in this case, there is no 
need for staging.

The veteran's residuals of a right foot injury are rated by 
the RO under Diagnostic Codes 5010-5284.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is warranted for moderate foot injuries. A 20 percent 
rating is warranted for moderately severe foot injuries. A 30 
percent rating is warranted for severe foot injuries.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  The note indicates 
that with actual loss of use of the foot, a 40 percent rating 
is assigned.  38 C.F.R. 4.71a, Diagnostic Code 5284.

Under Diagnostic Code 5280, hallux valgus, unilateral, a 10 
percent rating is assigned for hallux valgus, unilateral, if 
operated with resection of metatarsal head, or if severe, if 
equivalent to amputation of great toe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.

Under Diagnostic Code 5279, metatarsalgia, anterior (Morton's 
disease), a 10 percent evaluation is assigned for unilateral 
or bilateral metatarsalgia.  38 C.F.R. 4.71a, Diagnostic Code 
5279.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Factual Background and Analysis 

Service records show that in 1966, the veteran stated that he 
had a right great toe problem since he was age 6.  He 
complained of right great toe pain on several occasions.  The 
grant of service connection by the VARO was based on his 
having injured his right great toe in service.

In April 2002, he was noted to have a lump as a result of an 
old toe injury.

On VA foot examination in April 2004, the veteran said that 
after his in-service foot injury, he had been given special 
boots.  Since then, his right foot pain had gotten gradually 
worse.  The pain was primarily when he put weight on the 
right foot when he would have pain in the right great toe.  
On a scale of 1 to 10, the pain was usually at 5/10 with 
flare-ups to 7/10.  He reported that he did not use a cane 
but wore special shoes.  He said he had worked in maintenance 
until he retired in 1999.

On examination, the veteran had normal range of ankle motion.  
He limped on he left leg.  He had problems squatting and 
raising on the toes of his right foot.  There were bilateral 
callosities. He had pes planus of the left foot and a high 
arc in the right foot.  There was tenderness to palpation in 
the plantar area of the right great toe.  He had lack of 
endurance and fatigue after a short period of use of the 
right foot.  There was also some weakened motion and excess 
fatigability with range of motion of the right foot.  
Achilles findings were normal.  He had some hallux valgus on 
both feet, more on the right side.  X-rays were taken of both 
feet which showed bilateral hallux valgus and mild pes planus 
on the left with callosities.  He also had degenerative joint 
disease of both feet.  The examiner felt that he had 
noticeable functional impairment related to his right foot 
which interfered with his daily activities.  

Based on the above cited examination, service connection was 
granted and a 10 percent rating assigned.  The veteran filed 
a NOD with the decision stating that he was unable to put 
pressure on his right great toe when walking and he had to 
walk on the side of his foot.  

On VA examination in January 2006, the veteran said that 
after his in-service foot injury, he had had to wear special 
boots and had had pain but it had gotten better.  Since then 
he had had foot pain off and on.  In the past few years, he 
had had increased pain in the right foot with valgus 
deformity of the great toe.  He had been seen by a podiatrist 
who said that he was going to have to have surgical treatment 
of the right hallux valgus.  There were no similar complaints 
in the left foot.  The right foot pain usually flared-up when 
he was standing upright longer and when he was walking 
longer.

On examination, the veteran said he was taking Tylenol #3, 
four times a day, and that this gave him partial control of 
his pain.  He was not wearing an arch support.  He said his 
daily activities were mildly affected by his right foot 
condition in that he was unable to walk longer distances 
because of the increased pain in the right foot and the 1st 
MTP joint.  He was noted to have gait of mild limping on the 
right leg without assistive devices.  He said that during the 
prior 12 months, he had not had any incapacitating episodes 
requiring hospitalization relating to the right foot.

The veteran had full range of right foot motion and normal 
longitudinal arch.  He had no callus formation on the right 
plantar foot.  He complained of pain on palpation over the 
1st MTP and painful but full range of motion of that joint.  
Usually the pain started from 20 degrees dorsiflexion.  The 
remainder of the right foot and ankle joints examination was 
normal.  He had mild hallux valgus deformity of the 1st MTP.  
Achilles tendon alignment was good.  He had increased pain 
with repetitive motion in the 1st MTP and increased 
fatigability but no decreased range of motion.  X-rays 
confirmed the degenerative findings.  Diagnoses were: (1) 
injury to the right foot, mainly of the 1st MTP in 1966 
during basic training; (1) chronic pain in the right foot, 
mild hallux valgus deformity with mild degenerative 
osteoarthritis of the 1st MTP; and (3) mild degenerative 
osteoarthritis of the 1st MTP without symptoms of pain or any 
other complaints.

Private treatment records were submitted from the veteran's 
hospitalization at a private clinic and a private hospital 
from January 9 to March 2, 2006.  The veteran underwent 
surgery on the right foot on February 3, 2006 consisting of 
interphalangeal joint fusion and modified Austin 
bunionectomy.  Thereafter, he was shown to have satisfactory 
healing and some mild edema without infection.  X-rays showed 
good alignment and intact fixation.  He was able to ambulate 
with a post-op shoe.  On a follow-up visit in June 2006, the 
veteran said he had pain in the right foot following surgery.  
Examination was unremarkable except that the right big toe 
was shorter in comparison to the left.

The VARO assigned a 100 percent rating pursuant to 38 C.F.R. 
§ 4.30 from February 3, 2006 to April 1, 2006, when it 
reassigned the 20 percent rating which had been assigned from 
February 20, 2004.

The veteran has testified as to his various orthopedic 
problems, including the toe surgery resulting in a shortened 
toe.  The transcripts of both hearings are in the file.  He 
had found that wearing sneakers was more comfortable.  He is 
no longer working.  He says that he has to walk on the 
outside of the foot to avoid right toe pain.  He reported 
that SSA benefits have been assigned.  [The clinical records 
upon which these benefits were assigned are in the file 
showing disabilities to include various orthopedic complaints 
and anxiety/panic with ruptured cervical disc (for which he 
has had surgery.  The basis of the grant was a primary 
diagnosis of anxiety-related disorders and a secondary 
diagnosis of affective disorders.)].

In assessing the veteran's residuals of a right foot injury, 
it is recognized that a 30 percent rating is warranted for 
severe foot injuries.   During the pendency of the appeal, 
the veteran had right foot surgery.  Nevertheless, the degree 
of demonstrated disability both before and after the 
temporary total rating does not rise to the level of severe 
injury residuals.  At the time of the 2004 VA examination, 
the examiner recognized "some" or "noticeable" functional 
impairment, but the findings or conclusions do not 
demonstrate "severe."  On another VA examination in 2006, 
the examiner noted that the veteran's daily activities were 
"mildly" affected by his right foot condition, with the 
veteran being unable to walk longer distances.  As with the 
2004 VA examination, the 2006 examiner did not render 
findings or conclusions that indicated "severe" residuals 
of a right foot injury.  

Following the veteran's surgery for chronic right foot pain, 
in which the head of the toe was resected to correct the 
valgus orientation of the toe, there has been some success in 
alleviating symptoms, albeit he now has a right great toe 
that is somewhat shorter than the comparable toe on his left 
foot.  Nevertheless, it was noted in private records in June 
2006 that examination of the lower extremities was 
unremarkable except for the size of the right big toe.  In 
August 2006, orthotics were documented as having helped the 
foot "a lot."  Thus, there were no findings in the 
treatment records of "severe" foot injury residuals.    

The veteran's residual foot disability must also be assessed 
without duplicating or overlapping (e.g., known as 
pyramiding) the separate component parts of the aggregate 
impairment, (e.g., toe malformation and pain affecting 
functional disablement under Code 5284 versus a rating under 
hallux valgus under Code 5280 versus pain under Code 5279 for 
metatarsalgia).  Thus, the higher rating under Code 5284 is 
applied.  See 38 C.F.R. § 4.14 (2006) (the same disability 
under various diagnoses is to be avoided).  Additionally, 
there is no indication that staged ratings are warranted 
since the medical reports are consistent throughout.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule. Additionally, 
the Board finds that the record does not reflect that, any 
point during the appeal period, the right foot disability 
under consideration has reflected so exceptional or unusual a 
disability as to warrant the assignment of a higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2006).  Indeed, during the appeal period, the veteran was 
hospitalized for this disorder during which time he received 
a total rating under pertinent provisions.  However, there is 
no persuasive evidence of marked interference with employment 
beyond that contemplated in the assigned schedular rating, 
nor has he so asserted.  He is not working, but he and SSA 
have not sought to attribute this solely to his foot 
problems.  Rather, SSA clearly based their grant of benefits 
on an entirely separate disability.  There also is no 
evidence that the foot disability has otherwise rendered 
impractical the application of the regular schedular 
standards with regard to his occupational impairment.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Service connection for a right knee disability including as 
secondary to service-connected residuals of right foot injury 
is denied.

Service connection for a degenerative disc disease of the 
lumbar spine including as secondary to service-connected 
residuals of right foot injury is denied.

An initial increased disability evaluation for residuals 
injury to the right foot in excess of 20 percent is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


